Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 19, 2020

                                      No. 04-20-00205-CR

                                     Jacob Charles SMITH,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6596
                      The Honorable Stephen B. Ables, Judge Presiding


                                         ORDER

        After we granted court reporter Connie S. Calvert’s first three motions for an extension of
time to file the reporter’s records, we set the records due on October 14, 2020. See TEX. R. APP.
P. 35.3(c). One day after the due date, the court reporter filed a fourth request for a thirty-day
extension of time to file the reporter’s records. In her request, she explained that she has been
tending to her elderly mother’s life-threatening health issues that have been exacerbated by the
COVID-19 pandemic, but her mother has passed away and she does not expect any further
delays in preparing and filing the records.
       The court reporter’s request is GRANTED. The records are due on November 13, 2020.
        If the court reporter is unable to file the completed records by November 13, 2020, any
further request for additional time to file the records must be accompanied by a signed, written
status report that provides the information specified below and states why she was unable to
complete the record either personally or by acquiring outside assistance.
       The status report must describe the transcript by day with the date, description, page
counts, and remarks for each day. The page counts must include the total number of pages, the
number of pages edited, proofread, and formatted into the required electronic form.
       The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
      The preferred form for the status report, with an accompanying example, is attached.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court